Title: From James Madison to William Pinkney, 10 February 1809
From: Madison, James
To: Pinkney, William



Sir
Department of State February 10th. 1809

I forward by the British Packet about to sail from New York, the printed proceedings of Congress continued from my last communications which bore date on the 3d. January.
From these and the antecedent indications, you will deduce the general spirit which actuates the Legislative Councils, under the perplexities incident to the unexampled state of things forced on the United States by the injustice of the belligerent nations.
What particular course may result from the several propositions now depending, cannot with certainty be pronounced; but it may be reasonably presumed that the resolution of the House of Representatives so nearly unanimous, not to submit to the foreign Edicts against our neutral commerce, will be kept in view; and consequently that if our commercial property be again committed to the ocean, the measure will be accompanied with such regulations as will shew that it is not meant as an acquiescence in those Edicts, but as an appeal to the interest of the aggressors, in a mode less inconvenient to our own interest.
It is equally to be presumed that if the resumed exercise of our rights of navigation on the high seas should be followed by the depredations threatened by an adherence of the belligerents to their respective Edicts, the next resort on the part of the United States will be, to an assertion of those rights by force of Arms, against the persevering aggressor or aggressors.
It may be inferred from the language held by the British Minister here, that an avowal of such a determination in the form even of an Executive opinion, would probably be regarded by his Government as a ground on which it might revoke its orders in Council, consistently with the retaliating principle on which they are alleged to be founded.  It must be observed however, 1st. that no authoritative avowal could be made but by the branch of Government charged with the question of war; not to mention that the avowal itself might possibly be construed into a menace, opposing a greater obstacle to a change of policy than the Embargo was represented to be; and 2d. that it appears from the condition originally required by the present Cabinet, and repeated by Mr Canning in his last letter to you of Novemr. 22. that nothing short of an unequivocal repeal of the French decrees, and consequently no course whatever of this Government, not actually producing that effect, will render a repeal of the British orders consistent with the policy which relates to that Subject.
Should a policy so destitute of even a shadow of justice or moderation, be relinquished; and an expression of the opinion of the Executive branch of our Government be deemed a ground for revoking the British Orders, you will be free to declare that opinion to be, that in case these orders should be revoked, and the Decrees of France continued in force, hostilities on the part of the United States will ensue against the latter; taking care not to attach to the opinion of the executive any weight inconsistent with the Constitutional limits of his authority.
Whilst it is thought proper to furnish you with these explanations and observations, I am instructed at the same time, to remind you that in the actual posture of things between the two Countries, particularly as resulting from the nature of the answer of Mr Canning of Sept. 23. to the reasonable, candid and conciliatory proposition conveyed in your letter to him of August, it evidently lies with the British Government to resume discussions on the subject of revoking the orders in Council.  It is hoped, that in so plain a case, that obligation will be felt.  And it is only on a contrary manifestation, that it will be eligible for you to bring the subject into conversation; in doing which, you will not fail to let it be understood as a new and irresistable proof of the desire of the United States to avoid extremities between the two nations, and to establish that complete reconciliation, towards which an adjustment of that particular difficulty would be so important a step.  It is proper to add, that as the pledge of an Executive opinion in such a case, is of an unusual and very delicate character, it will be a reasonable and indispensable preliminary to its being stated in writing, that a satisfactory assurance be given that it will not be without the expected effect.
You will notice that among the measures proposed to be combined with a repeal of the Embargo laws, is a non-intercourse with Great Britain and France, and an exclusion of all armed vessels whatever from our waters.  The effect of the first will be to continue the Embargo, so far as it prohibits a direct exportation to the two principal offenders; and to discontinue the importation now permitted, of the productions and manufactures of those Countries, thereby merging for the time, the existing non importation Act.  An effect of the other will be to merge, in like manner, for the time, the exclusion of British ships of war, as a measure unfavorably distinguishing between Great Britain and other belligerents.  The latter effect may perhaps facilitate amicable arrangements on some of the points in question with that nation.  The former will keep in force an appeal to its interest, against a perseverance in the orders in Council; inasmuch as it subjects the supplies from the United States to the expence and delay of double voyages; shuts our markets against British manufactures, and stimulates and establishes permanent substitutes of our own.
You will notice also the message of the President communicating for publication, your correspondence with Mr Canning on the subject of conversations preceding your letter to him of August .  The message states the cause of the communication.  This foreign appeal thro’ the press, to the people against their own Government, has kindled the greatest indignation every where; the more so, as the time and place selected, leave no doubt that the object was to foster the discontents breaking out in the State of Massachusetts.  But for the difficulty of obtaining from the printer the source from which Mr Cannings letter was furnished, and an unwillingness to multiply topics of irritation, it is not improbable that the insult would have been taken up by Congress, some such manner as the case of Palm, the Austrian Ambassador in the year 1719 was treated by the British Parliament.  Much animadversion also, has fallen on the outrageous doctrine still maintained by him, that Great Britain has a retaliating right against our commerce, until the French decrees, altho’ a dead letter, be unequivocally abandoned; as well as on the subterfuge which he applies to the charge of stating to the House of Commons, that no remonstrance or communication had been received from this Government against the orders in Council; as if it had been possible for a single hearer to suppose, that he did not mean to affirm that no such remonstrance had been received at all, the sole question of any importance; but merely to distinguish between the receipt of it thro’ you, and thro’ Mr Erskine, a circumstance of no importance whatever.  The resort also to newspaper paragraphs and general rumours as to vessels to be dispatched from this Country with instructions to you, as an explanation of his departure from a regular course of proceeding adopted by himself, is very unworthy the dignity and candor, not to say sincerity, belonging to his station.
The Union is not yet arrived, and has not been heard of since her landing Lt. Gibbon.
I shall write again by the Pacific, a dispatch vessel which will sail from New York in a short time.  Before we transmit our communications allotted for that conveyance, it is very desirable that we should receive yours by the Union; and also have the result of the existing deliberations of Congress particularly on the time for repealing the Embargo, and the measures to be connected with the repeal.  A vessel, the Mentor is also engaged at New York, for conveying dispatches to France, and will sail at the same time for L’Orient.
As Congress are to meet again as early as the 4th. Monday in May, and with a view to take measures adapted to the then state of things, I need not urge on you the importance of hastening to us every information which may be useful to their deliberations.  I have the honor to remain &c

James Madison

